Title: To Thomas Jefferson from Abraham, Dr. Edwards, 18 June 1807
From: Edwards, Abraham, Dr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Fort Wayne June 18th. 1807
                        
                        Since at this Post. I have united myself in the holy bands of Wedlock, to the Daughter of Colo. Thomas Hunt,
                            and finding this an unpleasant situation, for a family, without society, or even an Opportunity of improvement. I have,
                            although conscience of the impropriety, directed this immediately to You; that you may the better be acquainted with my
                            situation. and at the same time, I have the assurance, to solicit the appointment of. Register of the Land Office, to be
                            established at Jeffersonville. I feel myself competent to the task, and humbly pray, the letters of recommendation, which
                            procured the appointment; I am now honoured with, will be sufficient, to gain a transfer to the Office; I now heartily ask
                            for, On any other appointment out of the Army, The President may think me competent to—
                        To satisfy the President, that my conduct has experienced no change, as respects Virtue, and attachment to My
                            Country, since my appointment here. I think it not improper to observe, that a short time ago; I had the honour, of a
                            Commission, of Justice of the Peace, presented me by his Excellency William H. Harrison—
                        With profound respect Your Obt. Servt.
                        
                            A, Edwards
                            
                        
                    